Name: 98/254/EC: Commission Decision of 25 March 1998 authorising the Member States to permit temporarily the marketing of seed of field pea (Pisum sativum L.) not satisfying the requirements of Council Directive 66/401/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  plant product;  means of agricultural production;  marketing
 Date Published: 1998-04-10

 Avis juridique important|31998D025498/254/EC: Commission Decision of 25 March 1998 authorising the Member States to permit temporarily the marketing of seed of field pea (Pisum sativum L.) not satisfying the requirements of Council Directive 66/401/EEC (Text with EEA relevance) Official Journal L 112 , 10/04/1998 P. 0001 - 0002COMMISSION DECISION of 25 March 1998 authorising the Member States to permit temporarily the marketing of seed of field pea (Pisum sativum L.) not satisfying the requirements of Council Directive 66/401/EEC (Text with EEA relevance) (98/254/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1) as last amended by Directive 96/72/EC (2), and in particular Article 17 thereof,Having regard to the requests submitted by Denmark, Austria and Sweden,Whereas in Denmark, Austria and Sweden the production of seed of the category 'certified seed` of certain varieties of field pea (Pisum sativum L.) satisfying the requirements of the said Directive in relation to minimum germination capacity has been insufficient in 1997 and is therefore not adequate to meet these countries' needs; whereas those varieties are, in the case of Denmark, varieties of the semi leaflet type with round green or yellow seeds proven to be suitable under the conditions of the applicant country or similar growing conditions; whereas those varieties in the case of Austria are varieties tested and adapted to the more continental climatic conditions in the east of the applicant country and are characterised by a yellow colour; whereas those varieties in the case of Sweden are varieties with yellow seeds used as fodder or for cooking which have been shown to be suitable for the growing conditions of the applicant country;Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive;Whereas Denmark, Austria and Sweden should therefore be authorised to permit for a period expiring on 30 June 1998 the marketing of seed of the abovementioned species subject to less stringent requirements;Whereas, moreover, other Member States which are able to supply Denmark, Austria or Sweden with such seed not satisfying the requirements of the said Directive should be authorised to permit the marketing of such seed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 1. Denmark is authorised to permit, for a period expiring on 30 June 1998, the marketing in its territory of a maximum of 4 400 tonnes of seed of the category 'certified seed` of the varieties of field pea (Pisum sativum L.) listed below which do not satisfy the requirements laid down in Annex II to Directive 66/401/EEC with regard to the minimum germination capacity, provided that the germination capacity is at least 70 % of pure seed and the official label bears the endorsement 'minimum germination capacity 70 %`.(i) Agadir(ii) Aladin(iii) Astina(iv) Atomic(v) Baccara(vi) Canis(vii) Delta(viii) Eiffel(ix) Focus(x) Jackpot(xi) Loto(xii) Menhir(xiii) Odin(xiv) Profi(xv) Sobel(xvi) Stok(xvii) Sumo(xviii) Tenna(xix) Tenor.2. Austria is authorised to permit, for a period expiring on 30 June 1998, the marketing in its territory of a maximum of 300 tonnes of seed of the category 'certified seed` of the varieties of field pea (Pisum sativum L.) listed below which do not satisfy the requirements laid down in Annex II to Directive 66/401/EEC with regard to the minimum germination capacity, provided that the germination capacity is at least 70 % of pure seed and the official label bears the endorsement 'minimum germination capacity 70 %`.(i) Celeste(ii) Eiffel(iii) Erbi(iv) Jackpot(v) Profi.3. Sweden is authorised to permit, for a period expiring on 30 June 1998, the marketing in its territory of a maximum of 1 000 tonnes of seed of the category 'certified seed` of the varieties of field pea (Pisum sativum L.) listed below which do not satisfy the requirements laid down in Annex II to Directive 66/401/EEC with regard to minimum germination capacity, provided that the germination capacity is at least 70 % of pure seed and the official label bears the endorsement 'minimum germination capacity 70 %`.(i) Aladin(ii) Capella(iii) Carneval(iv) Delta(v) Odalett(vi) Profi(vii) Vreta.Article 2 Member States other than the applicant Member States are also authorised to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member States, the marketing in their territory of the seed authorised to be marketed pursuant to this Decision.Article 3 Member States shall immediately notify the Commission and the other Member States of the various quantities of seed labelled and permitted to be marketed in their territory pursuant to this Decision.Article 4 This Decision is addressed to the Member States.Done at Brussels, 25 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 125, 11. 7. 1966, p. 2298/66.(2) OJ L 304, 27. 11. 1996, p. 10.